          Case 1:18-cv-03252-VEC Document 79 Filed 03/02/20 Page 1 of 1

RUBERRY                                                               10 South LaSalle Street, Suite 1800
                                                                                  Chicago, Illinois 60603
                                                                Main (312) 466-8050 | Fax (312) 466-8055
RUBERRY STALMACK & GARVEY, LLC
                                                                                   www.ruberry-law.com

                                                                                   ALEXANDER R. HESS
      USDC SDNY                                                                     Direct (312) 466-7271
      DOCUMENT                                                                alex.hess@ruberry-law.com
      ELECTRONICALLY FILED
      DOC #:
      DATE FILED: 03/03/2020              March 2, 2020

Via ECF

Honorable Valerie E. Caproni
United States District Court
Southern District of New York
                                                           MEMO ENDORSED
40 Foley Square, Room 240
New York, NY 1007

Re:    DGI-BNSF Corp. v. TRT LeaseCo, LLC
       Case No. 1:18-cv-03252-VEC
       U.S. District Court, Southern District of New York

Dear Judge Caproni:

        I represent Defendant, TRT LeaseCo, LLC (“TRT”), in this matter. I respectfully submit,
on behalf of TRT and Plaintiff, DGI-BNSF Corp. (“DGI”), this joint letter motion for a one-day
extension of time, until March 3, 2020, for the Parties to submit the highlighted searchable
transcript of the deposition of Larry Swets (Exhibit 1 to the Parties’ Joint Pretrial Order). Neither
TRT nor DGI would be prejudiced by this extension. Therefore, TRT and DGI respectfully request
that the Court grant this joint motion.

       Thank you.

                                              Best regards,




                                              Alexander R. Hess

ARH
cc: Phillip Rakhunov (via ECF)                    Application GRANTED.
    Barry S. Pollock (via ECF)
                                                  SO ORDERED.                Date: 03/03/2020




                                                  HON. VALERIE CAPRONI
                                                  UNITED STATES DISTRICT JUDGE
